Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.	(Currently Amended) A computing apparatus, the computing apparatus comprising:	a processor; and	a memory storing instructions that, when executed by the processor, configure the apparatus to:	access first patient data relating to a first medical condition, the first patient data including a first set of attributes relating to the first medical condition;	access second patient data relating to a second medical condition, the second patient data including a second set of attributes relating to the second medical condition;	combine the first and second patient data into a patient data structure that includes the first and second sets of attributes relating to the first and second medical condition;	generate first and second sets of supplementary attributes relating to the respective first and second sets of attributes;	generate and present a user interface including the first condition with the first set of attributes listed below the first medical condition and the second condition with the second set of attributes listed below the second medical condition, and a toggle element that is moveable, the toggle element includes selectable sub-elements thereon including a first selectable sub-element to expand the attributes associated with a medical condition, a second selectable sub-element to re-order the first and the second medical conditions and, a third selectable sub-element to remove the medical condition from the user interface;	receive first user input to cause movement of the first medical condition movement of the toggle element includes a selection of the toggle element with a pointing device and guidance of the toggle element with the pointing device; 
receive a first user selection of the first selectable sub-element of the toggle element, the toggle element positioned at the first medical condition, and modify the user interface to include the first set of supplementary attributes below the first medical condition responsive to receipt of the first user selection;
	receive second user input to cause movement of the toggle element to a position on the user interface adjacent to the second medical condition;
receive a second user selection of the first selectable sub-element of the toggle element, the toggle element positioned at the second medical condition, and modify the user interface to include the second set of supplementary attributes below the second medical condition responsive to receipt of the second user selection;
receive third user input to cause movement of the toggle element to a position on the user interface adjacent to a selected medical condition, the selected medical condition is selected from a group of medical conditions that includes the first medical condition and the second medical condition; 
receive a third user selection of the second selectable sub-element of the toggle element, the toggle element positioned at the selected medical condition, and re-order the first and second medical conditions responsive to receipt of the third user selection; and
receive a fourth user selection of the third selectable sub-element of the toggle element, the toggle positioned adjacent to the selected medical condition, and remove the selected medical condition from the user interface responsive to receipt of the fourth user selection.	

2.	(Cancelled) 

3.	(Cancelled)

4.	(Currently Amended) The computing apparatus of claim 1, wherein the user interface includes notes that are and wherein the notes include set of attributes, the first set of supplementary attributes, the second set of attributes, and the second set of supplementary attributes 

5.	(Cancelled) 

6.	(Currently Amended)  The computing apparatus of claim 1, wherein the user interface further includes a graph depicting aspects relating to a supplementary attribute of the selected medical condition.

7.	(Currently Amended)  The computing apparatus of claim 6, wherein the graph includes a time-based representation of a medication regimen, the time-based representation temporally synchronous selected medical condition.

8.	(Currently Amended)  The computing apparatus of claim 1, wherein combining the first and second patient data into a patient data structure includes, at least:	extraction of attribute data from a table based on an assigned relevance of that data to a diagnosis of a medical condition;	correlation of the extracted attribute data with generation of a supplementary attribute by identification of a narrative 

9.	(Currently Amended) A method comprising:	accessing first patient data relating to a first medical condition, the first patient data including a first set of attributes relating to the first medical condition;	accessing second patient data relating to a second medical condition, the second patient data including a second set of attributes relating to the second medical condition;	combining the first and second patient data into a patient data structure that includes the first and second sets of attributes relating to the first and second medical condition;	generating first and second sets of supplementary attributes relating to the respective first and second sets of attributes;	generating and presenting a user interface including the first condition with the first set of attributes listed below the first medical condition and the second condition with the second set of attributes listed below the second medical condition, and a toggle element being moveable, the toggle element including selectable sub-elements thereon including a first selectable sub-element for re-ordering the first and the second medical conditions, a second selectable sub-element for expanding the attributes associated with a medical condition, and a third selectable sub-element for removing the medical condition from the user interface;	receiving first user input for moving the toggle element to a position on the user interface adjacent to the first medical condition 
receiving a first user selection of the first selectable sub-element of the toggle element, the toggle element being positioned at the first medical condition, and modifying the user interface to include the first set of supplementary attributes below the first medical condition responsive to receiving the first user selection;
	receiving second user input causing movement of the toggle element to a position on the user interface adjacent to the second medical condition;
receiving a second user selection of the first selectable sub-element of the toggle element, the toggle element being positioned at the second medical condition, and modifying the user interface to include the second set of supplementary attributes below the second medical condition responsive to receiving the second user selection;
	receiving third user input causing movement of the toggle element to a position on the user interface adjacent to a selected medical condition, the selected medical condition being selected from a group of medical conditions including the first medical condition and the second medical condition; 
receiving a third user selection selecting the second selectable sub-element of the toggle element, the toggle element being positioned at the selected medical condition, and re-ordering the first and second medical conditions responsive to receiving the third user selection; and
receiving a fourth user selection of the third selectable sub-element of the toggle element, the toggle being positioned adjacent to the selected medical condition, and removing the selected medical condition from the user interface responsive to receiving the fourth user selection.	

10.	(Cancelled) 

11.	(Cancelled)

12.	(Currently Amended) The method of claim 9, wherein the user interface includes notes that are and wherein the notes include set of attributes, first set of supplementary attributes, the second set of attributes, and the second set of supplementary attributes 

13.	(Currently Amended) The method of claim 9, further comprising: 
gathering the first patient data and the second patient data;

generating the notes.

14.	(Cancelled)

15.	(Currently Amended)  The method of claim 9, wherein the user interface further includes a graph depicting aspects relating to a supplementary attribute of the selected medical condition.

16.	(Currently Amended) The method of claim 15, wherein the graph includes a time-based representation of a medication regimen, the time-based representation being temporally synchronous with the depicted aspect relating to the selected medical condition.

17.	(Currently Amended) The method of claim 9, wherein combining the first and second patient data into a patient data structure includes, at least:	extracting attribute data from a table based on an assigned relevance of that data to a diagnosis of a medical condition;	correlating the extracted attribute data with a report from a diagnostic report; and	generating a supplementary attribute by identifying a 

18.	(Currently Amended)  A non-transitory, machine-readable medium containing instructions, that when read by a machine, cause the machine to perform operations comprising:	accessing first patient data relating to a first medical condition, the first patient data including a first set of attributes relating to the first medical condition;	accessing second patient data relating to a second medical condition, the second patient data including a second set of attributes relating to the second medical condition;	combining the first and second patient data into a patient data structure that includes the first and second sets of attributes relating to the first and second medical condition;	generating first and second sets of supplementary attributes relating to the respective first and second sets of attributes;	generating and presenting a user interface including the first condition with the first set of attributes listed below the first medical condition and the second condition with the second set of attributes listed below the second medical condition, and a toggle element being moveable, the toggle element including selectable sub-elements thereon including a first selectable sub-element for expanding the attributes associated with a medical condition, a second selectable sub-element for re-ordering the first and the second medical conditions and, a third selectable sub-element for removing the medical condition from the user interface;	receiving a first user selection of the first selectable sub-element of the toggle element, the toggle element being positioned at the first medical condition, and modifying the user interface to include the first set of supplementary attributes below the first medical condition responsive to receiving the first user selection;
	receiving second user input causing movement of the toggle element to a position on the user interface adjacent to the second medical condition;
receiving a second user selection of the first selectable sub-element of the toggle element, the toggle element being positioned at the second medical condition, and modifying the user interface to include the second set of supplementary attributes below the second medical condition responsive to receiving the second user selection;
	receiving third user input causing movement of the toggle element to a position on the user interface adjacent to a selected medical condition, the selected medical condition being selected from a group of medical conditions including the first medical condition and the second medical condition; 
receiving a third user selection selecting the second selectable sub-element of the toggle element, the toggle element being positioned at the selected medical condition, and re-ordering the first and second medical conditions responsive to receiving the third user selection; and
receiving a fourth user selection of the third selectable sub-element of the toggle element, the toggle being positioned adjacent to the selected medical condition, and removing the selected medical condition from the user interface responsive to receiving the fourth user selection.	

19. 	(Cancelled)

20. 	(Previously presented) The method of claim 9, wherein the first set of attributes includes a first attribute, and wherein the toggle element includes an icon indicating at least one graph is obtainable for presenting, the at least one graph including a first graph and wherein the first graph being presented responsive to selecting the first attribute and wherein the first set of attributes includes a second attribute and wherein a second graph is presented responsive to selecting the second attribute and wherein 

Allowable Subject Matter
Claims 1, 4, 6-9, 12-13, 15-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Additionally, the combination of additional elements recited in the claims amounts to significantly more than the abstract idea under Step 2B of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Mayaud (US 2003/0144884), does not disclose all of the claimed limitations. Mayaud is directed towards a computerized prescription system for gathering and presenting information relating to pharmaceuticals. Mayaud discloses accessing patient data related to medical conditions, generating sets of attributes and supplementary attributes relating to those medical conditions, and displaying the information on the user interface. Mayaud does not disclose the toggle element and the limitations relating to the functions of the toggle element. Additionally, Mayaud does not disclose the rest of the limitations in combination with the above taught limitations.
The closest foreign reference of record, Ainsworth et al. (WO 2000/045301), does not discloses all of the claimed limitations. Ainsworth discloses a computerized method of generating a user presentation, where the presentation is based on patient data. However, Ainsworth does not disclose the toggle element and the limitations relating to the functions of the toggle element. Additionally, Ainsworth does not disclose the rest of the limitations in combination with the above taught limitations.
The closest NPL reference is Desiderio (June 2015) does not disclose all of the claimed limitations. Desiderio discloses customization tips for the Microsoft Office quick access toolbar, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686